*1656The father further contends that the child’s uninsured medical treatment was unnecessary and that the cost of the treatment was unreasonably high. Although we conclude that the father is entitled to a hearing to determine the reasonable cost of the uninsured medical expenses, we further conclude that he is not entitled to a hearing on the issue whether the treatment itself was unnecessary (see Family Ct Act § 413 [1] [c] [former (5)]; Bruder v Aggen, 244 AD2d 797, 799 [1997]). We therefore remit the matter to Family Court for a hearing to determine the reasonable cost of those uninsured medical expenses incurred on or after July 14, 2005. Present — Scudder, P.J., Martoche, Smith, Garni and Green, JJ.